Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is responsive to the amendment filled on 12/14/21.  As per requested, claims 1, 5, and 7 has been amended; claims 8-15 has been added.  Claims 1-15 are pending.
	The prior art submitted on 11/17/21, 1/3/22, and 2/22/22 has been considered.
	The Terminal Disclaimer filled on 12/14/21 has been approved.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, are rejected under 35 U.S.C. 103 as being unpatentable over
Pinter et al. (US 2011/0288682 A1) in view of Breazeal et al. 
(US 2017/0206064Al).
As per claims 1 and 7, Pinter et al. disclose a communication robot
comprising: an operation part (see at least [0075], figure 15 shows the robot head
400); and a communication arbitration unit configured to exhibit an avatar mode

remote operator (see at least [0030-0032] disclose the system 10 allows a user at
the remote control station 16 to move the robot 12 through the input device 32; also para. [0044-0045] disclose a doctor is a medical professional who can remotely control the robot; and para. [0049] disclose sharing mode to allow a doctor to also access the robot by applying a second operational criterion (see at least para. [0050], arbitration scheme) to arbitrate communication among three parties, that is, the robot mode, the avatar mode, and a service user (see at least [0030-0032] disclose the system 10 allows a user at the remote control station 16 to move the robot 12 through the input device 32; para. [0044-0045] disclose a doctor is a medical professional who can remotely control the robot).  Pinter et al. also disclose a robot mode for autonomously operating the operation part by applying a first operational criterion (see at least [0052] disclose the system also allows one robot to access other robots; also para. [0074] disclose the head 400 includes a camera 416, microphone 418, speakers 420 and monitor 422 to allow for two-way teleconferencing with one or more remote stations and/or one or more robots).  It would have been obvious to one of ordinary skill in the art, the robot mode allows one robot to access or two-way teleconferencing with one or more remote stations and/or one or more robots, implies the robot mode for autonomously operating the operation part by applying a first operational criterion. 
Continuing in claims 1 and 7, Pinter et al. disclose instruct a speaker of the communication robot to output a first voice tone during the robot mode and instructs the speaker to output a second voice tone related to the remote operator during the avatar mode (see at least [0069] disclose microphone meter icon 294 that varies with the volume of the user’s voice.  The robot volume may be different from the user’s input volume.  The remote controls also includes a microphone meter icon 296 that represents the user’s audio volume at the robot).  It would have 
As per claim 2, Pinter et al. disclose the robot mode reacts to an operation
executed in the avatar mode in the communication (see at least [0073-0075]). The
second reference to Breazeal et al. also disclose the robot mode reacts to an operation executed in the avatar mode in the communication (see at least [0205-0206], [0208], and [0324]).
As per claim 3, Pinter et al. disclose the first operational criterion is updated
based on a history of the communication (see at least [0055] disclose the server can
sense that the same doctor is accessing the robot through the control station and
terminate then back to the doctor’s phone).
As per claim 4, Pinter et al. disclose a notification part for notifying which
one of the robot mode and the avatar mode is exhibited (see at least [0060-0061]
disclose message box 216 includes an “OK” button 218 that allows the user to
request joining the session as an observer, figure 8A, 8B).
As per claim 5, Pinter et al. disclose the communication arbitration unit
determines which one of the robot mode and the avatar mode to exhibit while the
communication is being executed based on a predetermined switching criterion

As per claim 6, Pinter et al. disclose the second operational criterion is
established, when there are a plurality of remote operators, for each of the remote
operators (see at least [0028], [0044-0046], and [0052-0056]).
As per claims 8 and 12, Pinter et al. disclose the controller instructs
the speaker to switching from outputting the second voice tone to outputting the first voice tone in response to detecting a predetermined time period of no response from the service user after outputting the second voice tone (see at least [0069] disclose microphone meter icon 294 that varies with the volume of the user’s voice.  The robot volume may be different from the user’s input volume.  The remote controls also includes a microphone meter icon 296 that represents the user’s audio volume at the robot; and para. [0050] disclose the timeout mechanism gives certain types of users a prescribed amount of time to finish access to the robot).  In addition, the second reference to Breazeal et al. also disclose the controller instructs the speaker to switching from outputting the second voice tone to outputting the first voice tone in response to detecting a predetermined time period of no response from the service user after outputting the second voice tone (see at least [0101] disclose multimodal inputs, e.g. voice and touch sequentially e.g. one input at a time or simultaneously e.g. inputs may be processed independently in the order they are received and to generate multimodal outputs).

As per claims 9 and 13, Pinter et al. disclose the controller instructs a display panel of the communication robot to display an animated image based on the first
operational criterion during the robot mode and to switch from displaying the animated image to displaying an image of the remote operator based on the second operational criterion in response to receiving a request from the remote operator (see at least figure 6, item 202, 204, 228; and para.[0074]).  In addition, the second reference to Breazeal et al. also disclose the controller instructs a display panel of the communication robot to display an animated image based on the first operational criterion during the robot mode and to switch from displaying the animated image to displaying an image of the remote operator based on the second operational criterion in response to receiving a request from the remote operator (see at least [0101], and [0207-0208]).
	As per claims 10 and 14, Pinter et al. disclose the controller instructs the display panel to switch from displaying the image of the remote operator to displaying the animated image in response to detecting a predetermined time period of no response from the service user after outputting the second voice tone (see at least figure 6, item 202, 204, 228; also para. [0074], [0063]; and para. [0050] disclose the timeout mechanism).  In addition, the second reference to Breazeal et al. also disclose the PCD may be animated and reactive to a user, such 
	As per claims 11 and 15, Pinter et al. disclose the controller instructs the display panel to display a first color based on the first operational criterion during the robot mode and switch from displaying the first color to displaying a second color based on the second operational criterion in response to receiving a request from the remote operator (see at least [0065] disclose the master and observers can each be designated a different colors).  In addition, the second reference to Breazeal et al. also disclose display panel to display a first color based on the first operational criterion during the robot mode and switch from displaying the first color to displaying a second color based on the second operational criterion in response to receiving a request from the remote operator (see at least [0357-0358]). It would have been obvious before the effective filing date of the claimed invention 
					Remarks
3. 	Applicant’s argument filed on 12/14/21 has been fully considered.  The references Pinter et al. (US 2011/0288682 A1), and Breazeal et al. 
(US 2017/0206064Al) still reads on the claimed invention as updated as above.
Applicant’s amendment necessitated the new ground(s) of rejection
presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.
See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set
forth in 37 CFR 1.136 (a).
A shorten statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action.  In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the
advisory action is not mailed until after the end of the THREE MONTHS
shortened statutory period, then the shortened statutory period will expire on the

37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/DALENA TRAN/Primary Examiner, Art Unit 3664